OFFICE        OF THE ATTORNEY GENERAL                                      OF TEXAS
                                       AUSTIN
GROVER    SELLERS
ATTQINCIGLNLIAL




EbIuw8bl~%R say
Couut~      rttornr~,          mttor          aountl,
Aurlllo, Tou*

D8ar alrr




                                                                                   0 rrquortlug       ti.i8
                                                                                                          o~lnton
or   thfa     fhpamt00t                                                             thoroha       ir,l.Qpart*or
i0llOlfD:



                                                                             l8lOEO?la deolutol~




                        *Is you rhoula&a&                        th8t     it   otdieuilymal4
            he l.mpropr'orlUo&al tar a                                    countt     comsirrloaer
             to    b     uployed         in     ruoh         a    oapaoitt          tlmn      ooulAtbo
            aoaatt        Oodmlonot                     b0   004wmd                 for    maoh     ron-
            18g on 8          qQautaiu        aem1t              baalr?
                       utlolo        t3b1,    Vorzw~*8   mnotatd        Ciriistrtutos,        lm-
po80,     upon     tha        @olmelr8lonorr’      OOal%8 the    dut1.r    tklonin  lno      M r nt8a
81th rrtorinoo to the lqmvl81on, oonatruotloa    and aaintonanooof
pub110 road8. lq ir & a ta t*prorlbr, in p er t,l8 fo llo r r r


                       .Eash.ooalrr ionon' oourt #hall:
                       a* .+,8



                       “4 .
                          B u ll6
                                b r ld6.8
                                       l& koop                thorn    inr o p o ir .
                       '6. nppoht         road ovo~aura       end     apportion     hendr.
               '6. ilurOl88                &OnUaL     00ntX01OVOZ all rOda,
          hl&uV), hrrler                  and brldgor ln tholr           oomtlm.
                       I,‘,     *.


                       Art10108550,vomoa'8               Maokt06         Civil st*tutea,      18
tM        awJ          rtatuto ?lxLag tha oangeamtloa                  o? tk terloor       aoantr
80&.10a0?8.             aanorall~rpeak , tha Canmtitutlo8 tfru tho oom-
ponrmtlonof owtaia ofiloora,           9 luthorlu8 the k(llslstan
                                       am                              to
proti& br law ior tho oorpurmItlo8 of 111 0fri0.W. lo nUltll,
agonta      ad publlo ooatraatera. (Utlala b, Soot108 44, Btato Goa-
ltltrrtloe)       Poraaant   to tha lmthoritrthaa rOafomd,      auaorouo
8t~tPto8~&to           or886 iida& t&IO aompaM8t10nof ruioar olrarrrar
otiioon. A#-l lrdaboforo statad, tha ooqemrtloonoi mbllo of-
iloorr       ir Hxed br the Coartltutlonor rtatator. AB oftlwr may
c: :$k!&~~di%%o?%;yi!i!i                                ~~~l:ki$%?%o~?%t&oh
he i8 lntltio4. FUbllO otileur                         uo  4fitltld to la lylUah         aomjmaaa-
tioo.  iOr       tb0     WHO-00            Ot thou      OffiOiti      dUth8    a8 $8 PrOrtdcd   ti
gdrmltted         by
                 law. (Grorbr               Couuty     Cattla      Coapaw 1.    MabEUtt,       ml Se
W.      Z95) The offloer'rrmt                    t0   ~OlbSattOn         UX’oW8 OOt Of thO rOadi-
 tlon ofIha 8oniuo   mid not out ot any oontmot ktwua hir lnb tho
 gorora#at, urd tIu 8orrlo.o8haU k nndord bl him. (8tatov. Dlohe:
 a6 TOI88 sss)
                  M ofiloar1s not lntltlrdto any ooqwaatlon la ad&l-
 tloo     to that  whloh ha8 boon flu6  bf &w for th8 ~ltorprrro. of the
 aatior     0r hi8 0rsiu,   oven thocyh tbr oowmuatlan 80 ilk& lm an-.
rmmoiublo          or
 rpeolflo 8onloer                    or
     ..    \
.,




          Ronornblo         Tom Soar,      pte       )




          penootlon lo prorlda6, (600 f~rrr Jurleprudano~Vol. 34, pago
          131 landtho lth h WitiO8DltOd thC?Oh) l¶W obliytla TV paform
          Dud       •Wt1M8~~~~~O~d                   80   811 inOfdUit           t0     tba    OtfiOO,       aa&     thr
          offlaor        aoorptmoo thcreot , is drrzn44to hew
                          by his                                                                          emaged to
          parform thm .*!?:.Q(L~oagmostlon.
                            Artiolr     1928 an4 Artlolr                 2340, V. A. C. 3..                prorldar
                            Wio      County fuUga 8halla before                       lntrrlagupcm
                    tho 6UtieD Ot hlo              oftior,   rrroUt#    a baa& pspblo                      t0
                    the tri@8UM?  of              h18 OOunty     to b r l ~WorOd         by tho
                    ooamlorionuooourt of bl0                      OOllla~,       Pn l 8um Of not
                    1686 th8ll OXAOthOUr8nd               I)O?    POte     tbl     t6Q thOua-
                    dolloro,thr mount to       fix04 br tha oumbrlone.ro
                                                          be
                    oourt, ooaditlon.6that   hr dll pat ova? to thr 08~
                    0011or oiflorr lntltlo4 to rsoolrs It,    all m~aioyo
                    that may oome inti6blo hands 08 oouatf jpb~o, tad
                    that hr will  DOt 0Tor to 810 County  all  oMIy6  flh-
                    r;allypdd to him out Of oouattJfudr       la Yoluntary
                    pa~mentr or othorwloa, antIthat ho rit &Ob rota or
                    sit0 hi8 e?QDOCt to Qo~ OUt OOUatJ fMds eXOapt fOZ
                    &WfUl  ~pOOS8."
                            “Befora antsrinf, upc~ ths Qutlrr of tholr                                   offloo,
                    tho  ootmtyjudea and rroh Wmis81on(1~ ohrll trh t&
                    orfiolol  ore&,MAU 8boll oloo ta!M 8 nltUa       00th   that
                    he willnot br blraotly   or lnndlrrotly lntarootad    ir: my
                    ooatrrrat with, or olati rp~ot,     the Oounty i.8 rhiab hr
                    ~801dO8, exoopt luoh #?rUlt# w UJ irsU0 to him aI foe8
                    & etlk o EIa . ohd#a b a o Y    Dhrll lzrouto 8 boaa to bo
                    •~     Cnrd bp tho      OoaOtr        &de       i&     th0     8=     9f    the0       thOtI8Wd
                    dorlara, pay8bleto     the rountgtr uo tuo l roadiwxMd
                                                                   ,             for
                    tho frltbful puforuaoo      of tbo dutloo of hi8 offloo,thet
                    ho will par 01or to hia oau8tt 011 aonryo lllo(Za~ paid
                    to hia oat of Ooctnt~fled8 lO ~OhIItr?~       -U&D     Or
                    othondo,,         md   that      he rid        not     Vote Or a;r to hir              WIlDUlt
                    to    pay otlt    tPunty fpnar rro*pt                 tOY lowfulPUFirpOllD.*
                            In lim,oi        the tOTOf$Oi!ig
                                                           liuthOTftie8Urd thr                               irot      80
          atat. in rot@ lnqt~l?y,
                               it 18 tho O&dnlonet thl0 dopUtatit                                                      that
          both of thr q\uDtiOCID,l@ otrtd                          @be-,          rhould ba uuwr?@d                  in
          tho   nyrtlw           mb are mo qmmre4.                  In oonneatioa with our                         lnewer
          to your qurotlO!lo,              DO@ tha aeoa et Cornutt Ttrr Cl4t Gomty, 75
          8. ‘J;. (M),.z99.
                                                          Tour8     rrrx         truw